Citation Nr: 1524519	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee sprain.

2.  Entitlement to service connection for left knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to October 2001 and from March 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral knee disability was caused by injuries incurred during active military service.  Specifically, the Veteran asserts that while serving at Ft. Bragg, the initial injury to his left knee occurred during an airborne operation.  Thereafter, during physical training, while playing basketball, he reinjured his left knee.  Additionally, the Veteran asserts that during active military service, he was involved in a motorcycle accident injuring his right knee.  See August 2011 VA Form 21-4138; May 2013 VA Form 9; see also August 2000 Statement of Medical Examination and Duty Status.

In May 2011 the Veteran was afforded a VA examination of the joints.  The examination report reflects the Veteran reported sharp pain in the right knee and discomfort behind the left knee.  He also reported that the right knee injury occurred when he jumped while playing basketball in 2000 and he injured the left knee in 2001, but was unsure of the exact injury.
The examiner conducted a physical examination and diagnosed the Veteran as having right and left knee sprain.  Upon review of the claims file the examiner opined that the Veteran's "knee pain is less likely as not caused by or a result of knee injuries during service[,]" because review of VA treatment records did not show treatment for the knee, and also that there was a gap in treatment. 

A review of the medical evidence of record reveals that the Veteran's right and left knees were treated several times in service.  An April 1999 STR shows the Veteran presented with right knee pain.  He reported that he twisted his right knee during a football game.

Another April 1999 STR shows the Veteran presented with right knee pain, and the examiner diagnosed muscle strain.

A May 1999 STR shows the Veteran injured his left knee after jumping and falling.  The examiner's report reflects swelling of the left knee and that the Veteran walked with a limp.

A March 2000 STR shows the Veteran presented with right knee pain.  He reported that he injured his right knee while playing basketball.  The examiner noted X-rays were normal and there was tenderness to palpation at the lateral joint line.

An August 2000 hospital treatment record documents treatment for the right knee.

An August 2000 statement of medical examination and duty status shows the Veteran was involved in a motorcycle accident injuring his right knee.  

An August 2000 STR shows the Veteran was diagnosed with contusion of the right knee and that he was placed on limited duty for 14 days.

An August 2000 statement of medical examination and duty status documents the Veteran was involved in a motorcycle accident and injured his right knee.

An August 2000 x-ray of the right knee revealed incomplete fusion of the anterior tibial tubercle.  There was no finding of acute fracture or joint effusion.

A July 2001 x-ray reveals left knee joint effusion and normal appearance of the bony structures of the left knee with a small incidental area of ossification.

A July 2001 statement of medical examination documents that the Veteran injured his left knee during a basketball game and was sick in quarters for 48 hours.  See also September 2011 STR.

Post-service treatment records consist of VA treatment records dated from August 2000 to July 2001.  Treatment of bilateral knee condition consists of an x-ray of the right knee, which revealed no evidence of fracture and incomplete fusion at the anterior tuberosity, which was determined as a possible normal variant.  See Fayetteville, North Carolina VA Medical Center Treatment Record.

A September 2002 x-ray of the left knee revealed normal marrow signal of the bony structures of the left knee.  There was no evidence of joint effusion or cartilage abnormalities.  The impression was a normal MRI exam of the left knee.  Id.

A December 2006 VA treatment record shows the Veteran presented with left knee pain.  The examiner's assessment was knee arthralgia.  See Washington, DC VA Medical Center Treatment Record.

An October 2012 private radiology report of the left knee diagnosed discoid lateral meniscus, negative for meniscal tear and degeneration of the anterior cruciate ligament without tear.  See Radiology Report from Wesley Long Community Hospital.

The Board finds the May 2011 VA opinion to be inconsistent with the medical evidence of record, and therefore inadequate for the purpose of adjudicating this matter.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner did not provide a sufficient rationale for his conclusion that "knee pain is less likely as not caused by or a result of knee injuries during service."  The examiner's statement does not address the probability in terms of likelihood as to whether the Veteran's bilateral knee condition is etiologically related to his service.  As such, clarification is necessary, and an addendum opinion is necessary prior to a Board decision with respect to the issues (once VA undertakes to provide a VA examination it must ensure that the examination is adequate.)  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, return the claims file to the May 2011 VA examiner to obtain an addendum opinion to determine the nature and etiology of the Veteran's bilateral knee disability.  The records contained in the Virtual VA system and VBMS, must be provided to the examiner for review, including a copy of this remand, in conjunction with the requested opinion.  (Review should also include the records obtained pursuant to the development sought in paragraph 1 above.)  The reviewer must also consider the Veteran's STRs and lay statements of record. 

If that VA examiner is unavailable, provide the claims file, including a copy of this remand, to an appropriate VA physician for the opinion, or if necessary, schedule the Veteran to undergo another VA examination to determine the nature and etiology of any knee condition, which the Veteran currently suffers from and whether any such disorder is etiologically related to service.

After reviewing the claims file, the reviewer should specifically opine as to whether any right knee or left knee disability at least as likely as not (i.e., a 50 percent or greater probability) had its onset during the Veteran's active military service, or is otherwise related to his active service.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, and identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




